Citation Nr: 0429977	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  02-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for the period preceding  July 15, 2003, for residuals of 
prostate cancer.

2.  Entitlement to an initial rating greater than 20 percent, 
on and after July 15, 2003, for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Amy Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas, which granted the veteran's claim seeking 
entitlement to service connection for prostatectomy due to 
prostate cancer, and assigned a 10 percent rating effective 
June 2, 2000.  In February 2004, evaluation of the veteran's 
prostatectomy was increased from 10 to 20 percent disabling 
effective July 15, 2003.


FINDINGS OF FACT

1. For the period preceding July 15, 2003 the veteran's 
residuals of prostate cancer was manifested primarily by 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night.

2.  On or after July 15, 2003, the veteran's residuals of 
prostate cancer have been manifested by requiring the wearing 
of absorbent materials, which must be changed two to four 
times a day.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of prostate cancer for the period preceding July 
15, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2003).

2.  The criteria for a rating a 40 percent rating (but not 
more) for residuals of prostate cancer on or after July 15, 
2003 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Hospital records from Saint John Hospital dated July 1996 
show that the veteran was found to have stage B carcinoma of 
the prostate, so the was admitted in June 1996.  A radical 
prostatectomy was done with pelvic node dissection and frozen 
section and pathology report came back as stage B carcinoma 
of the prostate with no evidence of extension of the cancer 
anywhere else on the surgical margins.  The seminal vesicles 
and lymph nodes were negative for malignancy.  Postoperative 
the veteran did very well without any complications.  On the 
fifth postoperative day the Penrose drain was removed and the 
sixth postoperative day the skin clips were removed.  Steri-
strips were applied and the veteran had no problems.  

A consultation dated in June 1998 from Saint John Hospital 
indicated that the veteran underwent a radical prostatectomy 
a couple of years earlier for stage B carcinoma of the 
prostate noting the veteran had been doing fine until about 
one week ago.  The veteran reported frequency and urgency and 
dribbling of urine stream and pain in the distal urethra and 
suprapubic area.  However, it was noted that 4 days earlier, 
the veteran was seen by another physician and was examined 
and urine test was done and the veteran was given Septra DS 
bid and was told if he did not get any better to call.  
During the night, the veteran reported having severe pain in 
the suprapubic area and severe difficulty voiding with severe 
urgency and became very miserable about it.  The veteran went 
to the emergency room and was evaluated by the emergency room 
physician and he noted the bladder being distended and the 
lower abdomen tight.  A catheter was inserted and noted some 
resistance at the distal urethra just before getting in the 
bladder, then the catheter went into the bladder but no urine 
output noted and the veteran still was in pain.  

The examination showed the abdomen to be soft and slightly 
tense in the suprapubic area.  The external genitalia were 
within normal limits.  The rectal examination showed status 
post radical prostatectomy with no evidence of recurrence.  
It was noted that the catheter was inserted and went in with 
some difficulty around the bladder neck area and irrigation 
of the catheter was done and then was draining well, clear 
urine.  The catheter was kept indwelling with a 5cc balloon 
and recommended for the veteran to go home and drink plenty 
of fluids.  The veteran was to continue antibiotics and 
return to the clinic for further evaluation with cystoscopy 
under local anesthesia.  

Due to his severe difficulty voiding, the veteran underwent a 
cystoscopy.  The panendoscope inserted and showed normal 
anterior urethra and the posterior urethra compatible with 
severe bladder neck contracture with irritation.  The bladder 
was inspected well and revealed to be within normal limits.  
No other pathology was noted.  Calibration and dilation of 
the urethra and the bladder neck contracture up to #26 French 
was done.  The veteran and his wife were given details about 
the findings and the physician recommended for him to keep 
drinking plenty of fluids and to continue the Septra DS bid 
for another week and to return to the clinic in two weeks for 
follow-up.

At his September 2000 VA examination, the veteran reported 
nocturia times two but related this to how much fluid intake 
he had.  He indicated he had occasional dribbling on the way 
to the bathroom if he waited to long after getting the urge 
to void.  He reported he did not have problems with starting 
or stopping stream.  He reported no dysuria.  It was noted 
that the veteran did not have incontinence.  The examiner 
noted that impotence was the residual of the genitourinary 
disease.  

Medical records from M.A.B., M.D., dated June to October 2001 
indicated that the veteran reported he was doing well with 
good stream and control and no hematuria or dysuria.  No 
pains or weight loss were noted.  

VA outpatient treatment records dated February 2001 to 
December 2003 show that the veteran had an intravenous 
urogram (IVP) May 2002 which revealed that following 
retrograde instillation of the contrast material, there was 
seen prompt and symmetrical excretion of the dye from both 
kidneys.  Both kidneys appeared normal in size, shape, and 
position.  There were persistent radiolucent areas in the 
right pelvocalyceal system, which might represent pathology.  
There was slight irregularity of the wall of the right 
ureter.  The left collecting system was unremarkable.  The 
veteran was status post radical prostatectomy with residuals 
thereof.  The urinary bladder opacified well without evidence 
of intrinsic or extrinsic filling defects.  There was no 
definite evidence of gross obstructive uropathy.  A post 
voiding film showed good emptying of the urinary bladder.  
The veteran had an IVP in July 2002, which showed the left 
kidney and collecting system appearing grossly normal.  There 
were suggestions of radiolucent filling defects in the right 
pelvocalyceal system.  There was questionable irregularity of 
the mucosal wall of the right ureter.  It was noted that for 
a further evaluation, a right retrograde pyelogram study was 
recommended.  The urinary bladder revealed some distortion 
due to previous surgery.  However, a post void film showed 
good emptying of the collecting systems as well as the 
urinary bladder.  An IVP conducted in January 2003 showed 
that following intravenous injection of the contrast 
material, there was evidence of a subtle radiolucent area in 
the region of the right renal pelvis that was also seen on a 
previous IVP examination in May 2002 and showed no 
significant interval change.  Both kidneys and both 
collecting systems appeared to be functioning normally.  The 
urinary bladder opacified well without evidence of intrinsic 
or extrinsic filling defects.  A post void film showed good 
emptying of the urinary bladder with minimal residual 
contrast material in both collecting systems.  

At his July 2003 VA examination, the veteran reported that 
since his prostatectomy in June 1996, he has had recurrent 
dribbling, urinary frequency, and erectile dysfunction.  He 
denied lethargy, weakness, anorexia, weight gain or weight 
loss related to this surgical procedure.  He indicated he 
voided frequently, averaging four times a night, with 
nocturia, and voided approximately every hour to hour and a 
half during the day, for a total of eight to ten times daily.  
The veteran reported using absorbent material two to three 
times daily.  He denied use of Cunningham clamp and denied a 
need for an appliance, although a Cunningham was offered to 
him.  He reported recurrent urinary tract infection, 
requiring antibiotic coverage one or two times yearly.  It 
was noted that the veteran had a history of kidney stones 20 
years ago; however, he had no recent history of kidney or 
bladder stones or renal colic was present.  It was noted that 
there was no episodes of acute nephritis and no 
hospitalizations for urinary tract disease over the last 
year.  The veteran indicated that he had not needed any other 
treatments related to his prostate cancer.  There was no 
history of bone cancer, Zoladex injections, chemotherapy, or 
radiation therapy secondary to his prostate cancer.  It was 
noted that he had required catheterization only one time and 
that was in conjunction with a knee replacement.  There was 
no history of dilatations of the urinary tract.  There was no 
drainage appliances used and the veteran was on no specific 
diet therapy for this.  It was noted that the veteran 
required no invasive or noninvasive procedures for management 
of his urinary incontinence or erectile dysfunction.

The examination showed palpation of the penis, testicles, 
epididymis, and spermatic cord to reveal only an atrophy 
condition of the left testicle.  Digital examination of the 
prostate revealed no prostate tissue in the rectal vault.  
There was no evidence of fistula and there were no residuals 
of genitourinary disease other than the absence of the 
prostate gland on rectal examination.  The veteran's right 
testicle was within normal limits, approximately walnut size; 
however, his left testicle was approximately 50 percent 
reduced, compared to the right testicle in size, 
approximately the size of a marble.  His sensation and 
reflexes were intact.  Peripheral pulses were 1+ at the pedal 
pulse site and the anterior tibialis.  It was noted that the 
veteran's last urinalysis was within normal limits.

The diagnoses included:  erectile dysfunction: there was a 40 
percent chance of impotence, secondary to prostate removal; 
it was more likely than not that this veteran's erectile 
dysfunction was a direct result of his prostatectomy; urinary 
incontinence: it was more likely than not that this veteran's 
urinary incontinence and frequency of urination was a result 
of his prostate surgery; incontinence requiring further 
treatment occurs in approximately 25 percent of patients, 
however approximately 15-20 percent of patients will have 
occasional episodes of stress incontinence despite treatment 
after prostatectomy.

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated June 2001, the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the June 2001 letter, the veteran 
was granted service connection for residuals of prostate 
cancer and assigned a 10 percent disability evaluation 
effective June 2, 2000.  In a notice of disagreement dated in 
June 2001, the veteran claimed that his prostate disability 
was more severe than the assigned 10 percent and a statement 
of the case was issued in October 2001.  A second VCAA 
notification letter was sent to the veteran, which was dated 
in December 2001.  The veteran was scheduled for a VA 
examination in July 2003 and the RO issued a rating decision 
and supplemental statement of the case in February 2004.  The 
rating decision granted an increase in the veteran's prostate 
disability to 20 percent effective from the date of the July 
15, 2003 VA examination.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. App. 
119 (1999).

As previously stated, the RO has rated the veteran's 
residuals of prostate cancer under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  Diagnostic Code 7528 pertains to 
malignant neoplasms of the genitourinary system.  Diagnostic 
Code 7528 provides for a 100 percent rating for a minimum of 
6 months following surgery or other therapeutic treatment.  
Thereafter, if there has been no local reoccurrence or 
metastasis, the disability is rated based on residuals as 
either voiding dysfunction or renal dysfunction, whichever is 
predominant.  In addition, prostate gland injuries, 
infections, hypertrophy, and postoperative residuals, are 
rated under 38 C.F.R. § 4.115b, Diagnostic Code 7527, which 
provides that such disabilities are rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.

A review of the medical evidence reveals no evidence of 
reoccurrence or metastasis of the appellant's carcinoma with 
no subsequent treatment after surgery.  Thus, the appellant's 
residuals of prostate cancer will be evaluated under either 
voiding dysfunction, renal dysfunction, or urinary tract 
infection, whichever is predominant. In this regard, it is 
noted that the evidence of record is negative for any medical 
evidence reflecting either renal dysfunction or urinary tract 
infection.  Accordingly, the appellant's residuals of 
prostate cancer are most appropriately evaluated in terms of 
voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than twice a day warrants a 20 percent rating.  Requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times daily warrants a 40 percent evaluation.  Requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times a day results in a 
rating of 60 percent disabling.  Id.

Urinary frequency producing daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night day is rated 10 percent disabling. Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night day is rated 20 percent 
disabling.  Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night is rated 40 
percent disabling.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A noncompensable evaluation is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization.  Id.

Analysis

The report of the veteran's VA examination in September 2000 
indicates that his residuals of prostate cancer were 
manifested primarily by daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
from June 2, 2000 to July 14, 2003.  No other significant 
manifestations related to this condition were found at that 
time.  At the time of his July 15, 2003 VA examination, the 
veteran reported that he voided frequently, averaging four 
times a night, with nocturia, and voided approximately every 
hour to hour and a half during the day, for a total of eight 
to ten times daily.  The veteran reported using absorbent 
material two to three times daily. 

At his September 2000 VA examination, the veteran reported 
nocturia times two but related this to how much fluid intake 
he had.  He indicated he had occasional dribbling on the way 
to the bathroom if he waited to long after getting the urge 
to void.  He reported he did not have problems with starting 
or stopping stream.  He reported no dysuria.  It was noted 
that the veteran did not have incontinence.  The examiner 
noted that impotence was the residual of the genitourinary 
disease.  

Medical records from M.A.B., M.D., dated June to October 2001 
indicated that the veteran reported he was doing well with 
good stream and control and no hematuria or dysuria.  No 
pains or weight loss were noted.  

At his July 2003 VA examination, the veteran reported that 
since his prostatectomy in June 1996, he has had recurrent 
dribbling, urinary frequency, and erectile dysfunction.  He 
denied lethargy, weakness, anorexia, weight gain or weight 
loss related to this surgical procedure.  He indicated he 
voided frequently, averaging four times a night, with 
nocturia, and voided approximately every hour to hour and a 
half during the day, for a total of eight to ten times daily.  
The veteran reported using absorbent material two to three 
times daily.  He denied use of Cunningham clamp and denied a 
need for an appliance, although a Cunningham was offered to 
him.  He reported recurrent urinary tract infection, 
requiring antibiotic coverage one or two times yearly.

In view of the above, it is found that the veteran's 
residuals of prostate cancer were manifested primarily by 
episodes of urgency two times per night depending on how much 
fluid intake he had and occasional dribbling on the way to 
the bathroom if he waited too long after getting the urge to 
void from the period June 2, 2000 to July 14, 2003.  This 
manifestation supports no more than a 10 percent rating for 
his prostate disorder under Diagnostic Code 7528.  

For the period on and after July 15, 2003, it is concluded 
that the veteran's residuals of prostate cancer are most 
appropriately evaluated as 40 percent disabling on the basis 
of urine leakage, as defined by 38 C.F.R. § 4.115a.  In this 
regard, it is noted that as previously stated, in the 
veteran's most current VA examination, dated in July 2003, it 
was noted that the veteran used absorbent material two to 
three times daily.  Considering the provisions of 38 C.F.R. § 
4.7, it is concluded that the veteran's overall pathology is 
more consistent with the assignment of a 40 percent rating on 
the basis of urine leakage on and after July 15, 2003.  In 
entering this decision, reasonable doubt was considered and 
resolved in the appellant's favor.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

It is also found, based on the evidence of record that the 
symptomatology of the veteran's residuals of prostate cancer 
does not warrant more than a 40 percent evaluation under any 
of the relevant diagnostic codes.  In this regard, it is 
noted that a 40 percent rating is the highest available 
rating for urinary frequency and obstructed voiding, 
regardless of the level of disability.  In addition, it is 
observed that a 60 percent rating for urine leakage requires 
the use of an appliance or the use of absorbent materials 
which must be changed more than 4 times per day.  In this 
case, there is no medical evidence that the appellant 
requires the use of an appliance for urination.  The evidence 
does not support a finding that absorbent materials currently 
need to be changed more than 4 times per day and, as such, 
there is no basis for a higher disability evaluation for 
urine leakage.  Accordingly, in light of the above, it is 
concluded that the veteran's residuals of prostate cancer 
warrant a 40 percent evaluation, but no more. 

ORDER

Entitlement to an initial rating greater than 10 percent 
preceding July 15, 2003, for residuals of prostate cancer is 
denied.

Entitlement to a rating of 40 percent, on and after July 15, 
2003, for residuals of prostate cancer is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



